                         Case 2:20-cr-00092-SSV-KWR Document 1-9 Filed 09/18/20 Page 1 of 1

                                                                                                                                                PER 18 U.S.C. 3,170
                                  DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

    eY: nrNFoRMATroN                       Z   TNDIcTMENT                                CASE NO.

Matter Sealed:                Juvenile               Other than Juvenile                        USA vs.                                                92
!      Pre-lndictment Plea        l-l SupersedinS E] Defendant Added                                          ERICA LEE
                                                                                             Defendant:
                                    l-l tnoictment I cnargeslcounts Added
                                    I I lnformation                                                                                         a                    a
 Name of District Court, and/or Judge/Magistrate Location (City)                             Address:               Harvey, LA

    UNITED STATES DISTRICT                CoURT EASTERN
    DISTRICT OF LOUtStnrun                            Divisional Office

                                          Pafty Ortiz
 Name and Office of Person
 Furnishing lnformation on
 THIS FORM
    Name of Asst.
                                             U.S. Atty
                                           Phone No.
                                                                Other U.S. Agency
                                                                  680-31 59                  tr       lnterpreter    Required    Dialect:

    U.S. Attorney        Brian M. Klebba
    (if assigned)                                                                             Birth
                                                                                                           1974
                                                                                                                                      E     ruate     !     nlien
                                                                                              Date                                    ZI    remate     (if applicable)
    Name of Complainant Agency, or Person (& Title, if any)
    Federal Bureau of lnvestigation, SA Robert Orvin
                                                                                                                                 xxx-xx- 7865
                                                                                              Social Security Number
           person is awaiting trial in another Federal or State Court
           (give name of court)
                                                                                                                              DEFENDANT



     tr     this person/proceeding transferred from another district
                                                                                         lssue:                   Warrant   7l   surron=
            per(circleone)FRCTP 20,             21 or 40.       ShowDistrict
                                                                                         Location Status:
                                                                                         ArrestDate-orDateTransferredtoFederalCustody
           this is a reprosecution of charges
           previously dismissed which were                                                    E       Currently in Federal Custody
           dismissed on motion of:
            E
                                                                                              n       Currently in State Custody
                  u.s. nttv   E   Defense
                                                                                                        E     writ Required
                                                                    SHOW
    tr    this prosecution relates to a
          pending case involving this same
                                                                  DOCKET NO
                                                                                              E       currently on bond
          defendant. (Notice of Related
          Case must still be filed with the
                                                                                              tr      Fugitive
          Clerk.)
          prior proceedings or appearance(s)                      MAG. JUDGE                                                  Robert S. Toale
                                                                   CASE NO.             Defense Counsel (if any)
          before U.S. Magistrate Judge

                                                                                                E FPD ! cln I
          regarding this defendant were
          recorded under                                                                                                           Rrlo
Place of        Orleans Parish
                                                                                                       I      Appointed on Target Letter
offense                                                  County


                                                                                         [] ff i= report amends AO 257 previously submitted
         OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total # of        Counts              4         (for this defendant only)

Ofiense                   Title & Section/-
Level (1,3,4)
                       lPettv =   1   / Misdemeanor=     3   / Felonv = 4)                         Description of Offense Charged                         Count(s)
4                   e 18 USC Section           371                              Conspiracy to Commit Mail Fraud                                            1


4                    18 USC Section 1341                                        Mail Fraud                                                                 5-7
